Citation Nr: 1332632	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  11-32 537	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to Dependency and Indemnity Compensation (DIC), to include on the basis of entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits under 38 U.S.C.A. § 5121. 

3.  Entitlement to death pension. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  The Veteran died in September 2009 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO&PMC) in St. Paul, Minnesota.  

The Board notes that prior to his death, while basic eligibility to non-service connected benefits had been granted by a July 2006 rating decision, payment of such benefits was denied on the basis of excessive income.  See September 29, 2006, notification letter.  The Veteran appealed this denial to the Board, and the Board remanded this issue of whether the Veteran met the basic income eligibility requirements for entitlement to VA non-service connected pension benefits in April 2008.  However, this matter was not pending at the time of the Veteran's death as he withdrew his appeal with respect to this issue in September 2008.  Therefore, no further action by the Board with respect to that matter is indicated.  

The Board notes that in addition to the paper claims file, there is an electronic record contained in the Virtual VA file (VA's electronic data storage system).  The Virtual VA file does not contain any evidence or correspondence not physically of record pertinent to the matters at hand.

The issues on appeal that have been raised by the appellant require additional processing and/or development and are REMANDED to the RO&PMC via the Appeals Management Center (AMC), in Washington, DC.



REMAND

Unfortunately, the case must be remanded to ensure that the duties to notify and assist have been fulfilled so as to afford due process to the Appellant.  

First with regard to the claim for DIC, to include on the basis of entitlement to service connection for the cause of the Veteran's death, proper notice for such claims must include a statement of any conditions for which the Veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The March 2011 letter issued to the appellant, while otherwise referencing the Hupp decision and containing some of the information required by this decision, did not "include a statement of any conditions for which the Veteran was service-connected at the time of death."  While in point of fact the Veteran was not service connected for any disability prior to his death, this letter did not directly inform the appellant of this fact but instead stated that "[t]he Veteran was granted service connection for _______."  This "blank" risks confusion on the part of the appellant as to whether the Veteran was indeed granted service connection for any disability prior to his death, particularly in light of the fact that a letter purporting to provide her the notice required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) was addressed to the Veteran instead of the appellant and, even though issued following receipt of her claim in November 2009, dated over three years earlier (March 2006).  As such, the RO&PMC/AMC will be asked herein to issue the appellant a letter that clearly informs her that the Veteran was not service connected for any disability at the time of his death.  With respect to the duty to assist as pertinent to the DIC claim, as it is possible that the terminal hospital reports could provide relevant information to the claim for DIC, the RO&PMC/AMC will be requested to obtain these reports upon remand.  See 38 U.S.C.A. § 5103A(a).

As for the claim for accrued benefits, while some notice pertinent to claims for accrued benefits was contained in a January 25, 2010, notification letter, because such benefits are, in part, based on existing "ratings" or "decisions" at the time of the Veteran's death, the fact that the appellant was not specifically informed as to whether the Veteran was service connected for any disability pursuant to any "rating" or "decision" granting service connection may have also caused her confusion with respect to her claim for accrued benefits.  Therefore, adjudication of the accrued benefits claim must be deferred at this time pending proper notice with respect to the claim for DIC.  To fully ensure that the appellant has been properly notified with respect to the issue, the RO&PMC/AMC will be requested herein to provide the appellant with another letter that contains the complete notice required with respect to accrued benefits claims.  

Turning to the claim for death pension, basic entitlement to nonservice-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death; and (2) the claimant meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2013).  The types of income excluded for VA pension purposes must be deducted in the year in which they occurred.  38 C.F.R. § 3.272.  Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272.

To be eligible for death pension as a "surviving spouse," the claimant must generally have been validly married to the Veteran at the time of death, meet requirements as to the length of marriage, have lived continuously with the Veteran from the date of marriage to date of death, and have not remarried.  See 38 U.S.C.A. §§ 101(3), 103, 1541; 38 C.F.R. §§ 3.1(j), 3.50(b), 3.54.

In this case, the Veteran had qualifying service, as he served for more than 90 days during a period of war.  See 38 C.F.R. § 3.3(a)(3),(b)(4).  Further, there is no indication that the appellant does not satisfy the requirements of a surviving spouse. The evidence indicates that she was married to the Veteran from September 2001 until his death and that she has not remarried.  See photocopy of marriage license received in November 2009 and applications and communications from the appellant, to include in her VA Form 21-534 filed in November 2009.  However, entitlement to payment of death pension benefits has been denied based on the purported failure of the appellant to submit a completed Form 21-686c, Declaration of Status of Dependents, a statement as to whether she knew of any legal impediments that would make her marriage to the Veteran unlawful, and the failure  to provide the source of her income [reported by her on her November 2009 VA Form 21-534] of $1,900 or the amount of income she expected to receive from September 24, 2009, to September 30, 2010.  See March 10, 2010, letter informing the appellant of the denial of her claim for death pension.  

In point of fact, the record does reveal the submission of a VA Form 21-686c dated in August 2010 accompanied by evidence documenting a divorce of the Veteran from another woman in May 1992 [thereby suggesting no legal impediment that would render the appellant's marriage to the Veteran unlawful based on his relationship with this woman]; a document noting payments to the Veteran from "Fojtasek Interests Inc.," and a statement from the Social Security Administration documenting an award of benefit effective from May 2010.  The record, to include the August 2011 SOC, does not reflect the adjudication of the claim for death pension with consideration of such evidence, the failure to submit such that was the basis of the denial of the claim for these benefits.  

In light of the above, the RO&PMC will be afforded the initial opportunity to adjudicate the claim for death pension based on consideration of the evidence received since the March 2010 denial letter.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Such consideration is to include an audit of the appellant's total income and allowable exclusions.  In this regard, the appellant in her November 2009 VA Form 21-534 reported burial expenses of $4,350 that do not appear to have been considered in connection with her claim for death pension, and such expenses should be considered in this audit.  See 38 C.F.R. § 3.272(h) discussing the exclusion from income of certain "[e]xpenses of last illnesses, burials, and just debts."  The appellant should be provided a copy and explanation of the audit, and the claim for death pension should then be readjudicated with consideration of the proper regulations and MAPR.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with the complete notice required for claims for DIC as required by Hupp, as well as the notice required for claims for accrued benefits.  In particular, the appellant should be informed that service connection had not been granted for any disability prior to the Veteran's death.  

2.  Ask the appellant to complete a release form or to provide to VA the Veteran's terminal medical records from Presbyterian Hospital of Dallas.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Provide the appellant all necessary notice and development relevant to her claim for improved death pension benefits.  In pertinent part, it should explain to her the importance of filing the required Medical Expense Report and Improved Pension Eligibility Verification Report in order to obtain the benefit she claims.  The RO&PMC must explain the types and kinds of evidence, i.e., income and expenses she should report from September 2009 and thereafter.

4.  Conduct an audit of the income and exclusions from countable income, to include any income of the appellant.  The audit should set out the total income from each source and the specific amount of any exclusions from that total (i.e. any, to the extent warranted, burial and last expenses), and the rationale or regulatory support for all exclusions.  The audit should be associated with the claims file.  Also, the appellant should be sent a copy of the audit, and a full explanation of the calculations relied upon to determine the countable income.

5.  When the development requested, or any other indicated development, has been completed, the claims should be readjudicated.  If the benefits sought on appeal are not granted to the appellant's satisfaction, issue a supplemental statement of the case and provide an appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


